Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
23, 2020




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00651-CV


    DATA MANAGEMENT SOLUTIONS CORPORATIONS, Appellant

                                         V.

               UPSTREAM ENERGY SERVICES, LP, Appellee

                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 09-DCV-172561


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed May 4, 2018. On January 16,
2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted. Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.